ORDER

PER CURIAM.
Appellant, David W. Crites (“defendant”), appeals the judgment of the Circuit Court of Washington County denying his Rule 24.035 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the decision of the motion court pursuant to Rule 84.16(b). A memorandum explaining the reasons for our *531decision is provided solely for the use of the parties involved.